—In an action, inter alia, to recover damages for negligence, the defendant McCrory Corporation a/k/a McCrorys appeals from so *412much of an order of the Supreme Court, Suffolk County (Doyle, J.), dated December 31, 1998, as granted that branch of the plaintiffs’ motion which was to strike its sixth affirmative defense and denied its cross motion to dismiss the complaint for failure to state a cause of action.
Ordered that the order is affirmed insofar as appealed from, with costs.
This action was commenced after the appellant filed a petition in bankruptcy. Commencement of the action violated the automatic stay provisions of the United States Bankruptcy Code (see, 11 USC § 362 [a] [1]). Contrary to the appellant’s contention, however, “the stay did not deprive the court of jurisdiction over the action commenced but merely suspended the proceedings” (International Fid. Ins. Co. v European Am. Bank, 129 AD2d 679). While acts taken in violation of the bankruptcy stay may be voided under appropriate circumstances “where they have prejudiced the other parties to the bankruptcy proceeding” (International Fid. Ins. Co. v European Am. Bank, supra, at 679-680; see, Baker v Bloom, 146 AD2d 859), no such prejudice occurred here.
The appellant’s remaining contentions are without merit. Santucci, J. P., Joy, Goldstein and Schmidt, JJ., concur.